Citation Nr: 0106617	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  94-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for uveitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June to November of 1970.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 VA RO rating decision which 
denied a claim for a compensable evaluation for service-
connected uveitis.  

The appeal was remanded by the Board in April 1998 and June 
1999 for development which included scheduling the veteran 
for a more current VA eye examination.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a Board Remand confers on 
the veteran--as a matter of law--the right to compliance with 
Board Remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance. Id.  

In the instant case, the Board remanded the appeal in June 
1999 with instructions that the veteran be scheduled for a VA 
eye examination.  A May 2000 statement from the VA medical 
center (apparently in Baltimore, Maryland) indicates that the 
veteran failed to report for his scheduled eye examination. 
An earlier Compensation and Pension Exam Inquiry lists the 
veteran's address as on [redacted].  Correspondence to 
the veteran from the RO, prior to and after May 2000, shows 
the veteran's address as on [redacted].  The claims file 
does not include a copy of the notification letter to the 
veteran regarding the scheduled examination.  It is not clear 
which address for the veteran is correct.  Accordingly, 
another Remand is mandated to insure that the veteran is 
properly notified of the time and place of the requested VA 
examination.  See Stegall v. West, 11 Vet. 268 (1998).  The 
RO should verify the veteran's address and he should be 
scheduled for another VA eye examination.  The claims folder 
must include a copy of the notice letter to the veteran 
regarding the scheduled examination.  

Given the above, and the resulting need for clarification as 
to the previously requested Board Remand development, the 
Board finds that a third Board Remand is required, even 
though it will, very regrettably, further delay a decision in 
this matter.  See 38 C.F.R. §§ 3.327, 19.9 (2000).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should verify the veteran's 
current address.  The assistance of his 
representative should be requested, if 
necessary.  Addresses for the veteran on 
[redacted] and [redacted]
apparently have both been recently used.  
Documentation of all of the RO's efforts 
must be maintained in the claims file, 
for use in the appeal.  

2.  The RO should appropriately contact 
the veteran and request that he identify 
the names (and for non-VA providers, the 
addresses) and dates of treatment of all 
medical care providers who have treated 
him for uveitis since October 1988.  
After obtaining any necessary releases, 
the RO should obtain and associate with 
the claims folder copies of the treatment 
notes from the identified providers.

3.  Thereafter, the veteran should be 
scheduled for a VA eye examination in 
order to determine the status of his 
service-connected uveitis and any related 
debilitating effects.  All indicated 
studies should be obtained.  The 
veteran's history and all clinical 
findings should be recorded in detail.  
The examiner should be asked to render an 
opinion as to whether the uveitis is 
active or in remission.  The examiner 
should comment on any impairment of 
visual acuity or field loss, pain, rest 
requirements or episodic incapacity due 
to uveitis.  The basis for the 
conclusions reached should be stated in 
full.  The claims folders must be made 
available to the examiner for use in the 
study of the veteran's case.  

A copy of the examination notification 
letter should be added to the claims 
folder.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include ensuring that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority.  

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which addresses all concerns raised 
in this remand, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


